 



EXHIBIT 10.2
PERFORMANCE-BASED RESTRICTED STOCK RIGHTS
AND RELATED CASH AWARD
ISSUED UNDER
RYDER SYSTEM, INC. 2005 EQUITY COMPENSATION PLAN
TERMS AND CONDITIONS
The following terms and conditions apply to the performance-based restricted
stock rights (the “PBRSRs”) and related cash award (the “Related Cash Award”)
granted by Ryder System, Inc. (the “Company”) under the Ryder System, Inc. 2005
Equity Compensation Plan (the “Plan”), as specified in the Performance-Based
Restricted Stock Rights Award Notification (the “Notification”), to which these
terms and conditions are appended. Certain terms of the PBRSRs and the Related
Cash Award including the number of shares of Ryder common stock underlying the
PBRSRs, are set forth in the Notification. The Compensation Committee of the
Company’s Board of Directors (the “Committee”) shall administer the PBRSRs and
Related Cash Award in accordance with the Plan. Capitalized terms used herein
and not defined shall have the meaning ascribed to such terms in the Plan or in
the Notification.

  1.   General. Each PBRSR represents the right to receive one Share (and the
Related Cash Award represents the right to receive a fixed dollar amount) on a
future date based upon the attainment of certain financial performance goals, on
the terms and conditions set forth herein, in the Notification and in the Plan,
the applicable terms, conditions and other provisions of which are incorporated
by reference herein (collectively, the “Award Documents”). A copy of the Plan
and the documents that constitute the “Prospectus” for the Plan under the
Securities Act of 1933, have been delivered to the Participant prior to or along
with delivery of the Notification. In the event there is an express conflict
between the provisions of the Plan and those set forth in any other Award
Document, the terms and conditions of the Plan shall govern. It is intended that
the PBRSRs and Related Cash Award qualify as “performance-based compensation”
for purposes of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), including any successor provisions and regulations.         The
terms and conditions contained herein may be amended by the Committee as
permitted by the Plan; none of the terms and conditions of the PBRSRs or Related
Cash Award may be amended or waived without the prior approval of the Committee.
Any amendment or waiver not approved by the Committee will be void and have no
force or effect. Any employee or officer of the Company who authorizes any such
amendment or waiver without the prior approval of the Committee will be subject
to disciplinary action up to and including forfeiture of his or her PBRSRs and
Related Cash Award and/or termination of employment (unless otherwise prohibited
by law). All decisions and determination made by the Committee relating to the
PBRSRs and Related Cash Award shall be final and binding on the Participant, his
or her beneficiaries and any other person having or claiming an interest under
the Plan.     2.   Financial Performance Goals; Performance Period. The PBRSRs
and Related Cash Award will vest only if, for the three-year period specified in
the Notification (the “Performance Period”), the Company’s Total Shareholder
Return meets or exceeds the Total Shareholder Return for the S&P Composite Index
for the Performance Period as published by Standard & Poor’s as the “S&P 500
TR”, or, if no such publication is available, based on a comparable publication
selected by the Committee (the “Performance Goal”). As used herein, the term
“Total Shareholder Return” shall mean the percentage change in the stock price
or index, as applicable, assuming reinvestment of dividends on the ex-dividend
date.     3.   Delivery of Shares and Payment of Cash. Subject to this Section 3
and Section 4 below, if the Performance Goal is attained and the Committee
otherwise approves the issuance of the PBRSRs and the payment of the Related
Cash Award, the PBRSRs will vest and the Participant will be entitled to receive
the Related Cash Award, provided the Participant is, on the last day of the
Performance Period,

-1-



--------------------------------------------------------------------------------



 



      and has been from the date of grant of the PBRSRs and Related Cash Award
to the last day of the Performance Period, continuously employed by the Company
or one of its Subsidiaries. For purposes of these terms and conditions, the
Participant shall not be deemed to have terminated his or her employment with
the Company and its Subsidiaries if he or she is immediately thereafter employed
by the Company or another Subsidiary. For the avoidance of doubt, in no event
shall a Participant be entitled to receive any cash payment under the Related
Cash Award unless the PBRSRs have vested.         Upon vesting, (i) the Shares
subject to the vested PBRSRs will be transferred to an account held in the name
of the Participant by the Company’s independent stock plan administrator and the
Participant will receive notice of such transfer together with all relevant
account details and (ii) the Participant will receive the cash payment (net of
any applicable taxes) by the March 15th immediately following the end of the
Performance Period, unless administratively impracticable to do so.     4.  
Termination of PBRSRs; Forfeiture. The PBRSRs and Related Cash Award will
terminate upon or following the termination of the Participant’s employment with
the Company and its Subsidiaries as described below.

  (a)   Resignation by the Participant or Termination by the Company or a
Subsidiary: All outstanding PBRSRs will be forfeited, the Related Cash Award
will be cancelled and the Participant will not have any right to delivery of
Shares or cash in respect of PBRSRs or the Related Cash Award that did not vest
prior to such termination. If the Participant’s employment is terminated by the
Company or a Subsidiary for Cause (as defined in Section 12), then the Company
shall have the right to reclaim and receive (at the time and in the manner set
forth in Section 3) from the Participant any Shares or cash delivered to the
Participant upon the vesting of any PBRSRs or Related Cash Award within the one
year period before the date of the Participant’s termination of employment, or
to the extent the Participant has transferred such Shares, the equivalent value
thereof in cash.     (b)   Death, Disability or Retirement: If the death,
Disability (as defined in Section 12) or Retirement (as defined in Section 12)
occurs after the end of the Performance Period, the Participant (or his or her
Beneficiary, in the event of death) shall be entitled to receive the number of
Shares and cash amounts due to him or her under the Award. If the death,
Disability or Retirement occurs during the Performance Period and the
Participant would have received a payment under the Award but for his or her
death, Disability or Retirement, the Participant (or his or her Beneficiary, in
the event of death) will be entitled to receive a pro-rata number of Shares and
a pro-rata cash payment based on the number of days worked during the
Performance Period. On the date of death, Disability or Retirement, the Company
shall calculate the pro-rata number of Shares that the Participant would be
entitled to receive if the Performance Goals are achieved and shall cancel the
balance of the PBRSRs to which the Participant will no longer be entitled.    
(c)   Proscribed Activity: If, during the Proscribed Period (as defined in
Section 12) but prior to a Change of Control (as defined in Section 12 below),
the Participant engages in a Proscribed Activity, then the Company shall have
the right to reclaim and receive from the Participant all Shares and cash
delivered to the Participant upon the vesting of any PBRSRs or Related Cash
Award during the one year period immediately prior to, or at any time following,
the date of the Participant’s termination of employment, or to the extent the
Participant has transferred such Shares, the equivalent value thereof in cash.

  5.   Change of Control. Notwithstanding anything contained herein to the
contrary, unless otherwise determined by the Committee prior to a Change of
Control, all outstanding PBRSRs and the Related Cash Award will become fully
vested immediately prior to any such Change of Control, and all Shares subject
to such PBRSRs and cash payable under the Related Cash Award will be

-2-



--------------------------------------------------------------------------------



 



      delivered to the Participant at that time in accordance with Section 3
above. To the extent (i) Participant’s employment was terminated by the Company
other than for Cause or Disability within the 12 months prior to the date on
which the Change of Control occurred, (ii) during such 12 month period the
Participant did not engage in a Proscribed Activity, and (iii) the Committee
determines, in its sole and absolute discretion, that the decision related to
such termination was made in contemplation of the Change of Control, then the
Participant shall be treated as if he or she had remained employed with the
Company until the date of the Change of Control.     6.   Rights as a
Shareholder; Dividend Equivalents. The Participant will not have the rights of a
shareholder of the Company with respect to Shares subject to the PBRSRs until
such Shares are actually delivered to the Participant. However, the Company will
pay cash dividend equivalents with respect to each PBRSR at the same time and in
the same amount as cash dividends are paid on a Share.     7.   U.S. Withholding
Taxes. The PBRSRs and Related Cash Award will not be taxable until the Shares
and cash are delivered, provided that cash dividend equivalents will be taxable
to the Participant as ordinary income, subject to wage-based withholding and
reporting. The Shares and cash when delivered will be taxable to the Participant
at their then fair market value as ordinary income, subject to wage-based
withholding and reporting. With respect to the Shares, the Company will satisfy
this withholding obligation by reducing the cash to be delivered in an amount
sufficient to satisfy the withholding obligations. If the amount of the cash to
be delivered is insufficient to pay the taxes, the Company will reduce the
number of Shares to be delivered to the Participant in an amount sufficient to
satisfy the balance of its withholding obligations (based on the Fair Market
Value of the Shares on the vesting date for the related PBRSRs). This Section 7
shall only apply with respect to the Company’s U.S. withholding obligations. The
Company may satisfy any tax obligations it may have in any other jurisdiction in
any manner it deems, in its sole and absolute discretion, to be necessary or
appropriate.     8.   Statute of Limitations and Conflicts of Laws. All rights
of action by, or on behalf of the Company or by any shareholder against any
past, present, or future member of the Board of Directors, officer, or employee
of the Company arising out of or in connection with the PBRSRs or Related Cash
Award or the Award Documents, must be brought within three years from the date
of the act or omission in respect of which such right of action arises. The
PBRSRs and Related Cash Award, and the Award Documents, shall be governed by the
laws of the State of Florida, without giving effect to principles of conflict of
laws, and construed accordingly.     9.   No Employment Right. Neither the grant
of the PBRSRs or Related Cash Award, nor any action taken hereunder, shall be
construed as giving any employee or any Participant any right to be retained in
the employ of the Company. The Company is under no obligation to grant PBRSRs or
a Related Cash Award hereunder. Nothing contained in the Award Documents shall
limit or affect in any manner or degree the normal and usual powers of
management, exercised by the officers and the Board of Directors or committees
thereof, to change the duties or the character of employment of any employee of
the Company or to remove the individual from the employment of the Company at
any time, all of which rights and powers are expressly reserved.     10.   No
Assignment. A Participant’s rights and interest under the PBRSRs or Related Cash
Award may not be assigned or transferred, except as otherwise provided herein,
and any attempted assignment or transfer shall be null and void and shall
extinguish, in the Company’s sole discretion, the Company’s obligation under the
PBRSRs or Related Cash Award or the Award Documents.     11.   Unfunded Plan.
Any amounts owed under the Related Cash Award shall be unfunded. The Company
shall not be required to establish any special or separate fund, or to make any
other

-3-



--------------------------------------------------------------------------------



 



      segregation of assets, to assure payment of any earned amounts.     12.  
Definitions.

  (a)   “Cause” shall have the meaning set forth in any individual, valid,
written agreement between the Participant and the Company or any Subsidiary, or,
if none exists, shall mean a determination of “Cause” under any applicable
Severance Plan, as in effect on the date of grant of the PBRSRs and Related Cash
Award. Notwithstanding the foregoing, unless otherwise set forth in any
individual, valid, written agreement between the Participant and the Company or
any Subsidiary, during the one year period following a Change of Control, in no
event shall a failure to meet performance expectations constitute Cause unless
such failure was willful.     (b)   “Change of Control” occurs when:

  (i)   any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “1934 Act”))
(a “Person”) becomes the beneficial owner, directly or indirectly, of thirty
percent (30%) or more of the combined voting power of the Company’s outstanding
voting securities ordinarily having the right to vote for the election of
directors of the Company; provided, however, that for purposes of this
subparagraph (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition by any employee benefit plan or plans (or related
trust) of the Company and its subsidiaries and affiliates or (B) any acquisition
by any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of subparagraph (iii) below; or     (ii)   the individuals who, as
of January 1, 2007, constituted the Board of Directors of the Company (the
“Board” generally and as of January 1, 2007 the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to January 1, 2007 whose election, or nomination
for election, was approved by a vote of the persons comprising at least a
majority of the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the 1934 Act) shall be, for purposes of this
Plan, considered as though such person were a member of the Incumbent Board; or
    (iii)   there is a reorganization, merger or consolidation of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company’s outstanding Shares
and outstanding voting securities ordinarily

-4-



--------------------------------------------------------------------------------



 



      having the right to vote for the election of directors of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities ordinarily having the right to vote for the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Company’s outstanding Shares and outstanding voting
securities ordinarily having the right to vote for the election of directors of
the Company, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan or plans
(or related trust) of the Company or such corporation resulting from such
Business Combination and their subsidiaries and affiliates) beneficially owns,
directly or indirectly, 30% or more of the combined voting power of the then
outstanding voting securities of the corporation resulting from such Business
Combination and (C) at least a majority of the members of the board of directors
of the corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or     (iv)  
there is a liquidation or dissolution of the Company approved by the
shareholders; or     (v)   there is a sale of all or substantially all of the
assets of the Company.

      Notwithstanding anything in this Section 12 to the contrary, for purposes
of the acceleration of the payment pursuant to Section 5, a Change of Control
shall only be deemed to occur if such transactions or events would give rise to
a “change in ownership or effective control” under Section 409A of the Code, and
the rulings and regulations issued thereunder.     (c)   “Disability” means an
illness or injury that entitles the Participant to long-term disability payments
under the Company’s Long Term Disability Plan or any successor plan, as in
effect from time to time.     (d)   “Proscribed Activity” means any of the
following:

  (i)   the Participant’s breach of any written agreement between the
Participant and the Company or any of its Subsidiaries, including any agreement
relating to nondisclosure, noncompetition, nonsoliciation and/or
nondisparagement;     (ii)   the Participant’s direct or indirect unauthorzied
use or disclosure of confidential information or trade secrets of the Company or
any Subsidiary, including, but not limited to, such matters as costs, profits,
markets, sales, products, product lines, key personnel, pricing policies,
operational methods, customers, customer requirements, suppliers, plans for
future developments, and other business affairs and methods and other
information not readily available to the public;     (iii)   the Participant’s
direct or indirect engaging or becoming a partner, director, officer, principal,
employee, consultant, investor, creditor or stockholder in/for any business,
proprietorship, association, firm or corporation not owned or controlled by the
Company or its Subsidiaries which is engaged or proposes to engage in a business
competitive directly or indirectly with the business conducted by the Company or
its Subsidiaries in any geographic area where such business of the Company or
its Subsidiaries is conducted, provided that the Participant’s investment in one
percent (1%) or less of the outstanding capital stock of any corporation whose
stock is listed on a national securities exchange shall not be treated as a
Proscribed Activity;     (iv)   the Participant’s direct or indirect, either on
the Participant’s own account or for any person, firm or company, soliciting,
interfering with or inducing, or attempting

-5-



--------------------------------------------------------------------------------



 



      to induce, any employee of the Company or any of its Subsidiaries to leave
his or her employment or to breach his or her employment agreement;     (v)  
the Participant’s direct or indirect taking away, interfering with relations
with, diverting or attempting to divert from the Company or any Subsidiary any
business with any customer of the Company or any Subsidiary, including (A) any
customer that has been solicited or serviced by the Company within one (1) year
prior to the date of termination of Participant’s employment with the Company
and (B) any customer with which the Participant has had contact or association,
or which was under the supervision of Participant, or the identity of which was
learned by the Participant as a result of Participant’s employment with the
Company;     (vi)   the Participant’s making of any remarks disparaging the
conduct or character of the Company or any of its Subsidiaries, or their current
or former agents, employees, officers, directors, successors or assigns; or    
(vii)   the Participant’s failure to cooperate with the Company or any
Subsidiary, for no additional compensation (other than reimbursement of
expenses), in any litigation or administrative proceedings involving any matters
with which the Participant was involved during the Participant’s employment with
the Company or any Subsidiary.

  (e)   “Proscribed Period” means the period beginning on the date of
termination of Participant’s employment and ending on the later of (A) the one
year anniversary of such termination date or (B) if the Participant is entitled
to severance benefits in the form of salary continuation, the date on which
salary continuation is no longer payable to the Participant.     (f)  
“Retirement” means retirement under the provisions of the Ryder System, Inc.
Retirement Plan, or any successor pension plan maintained by the Company, in
each case as in effect from time to time.

  13.   Other Benefits. No amount accrued or paid under the PBRSRs or Related
Cash Award shall be deemed compensation for purposes of computing a
Participant’s benefits under any retirement plan of the Company or its
Subsidiaries, nor affect any benefits under any other benefit plan now or
subsequently in effect under which the availability or amount of benefits is
related to the Participant’s level of compensation.

-6-